 Case 5:18-cv-12708-JEL-CI ECF No. 27, PageID.449 Filed 08/25/21 Page 1 of 28




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Preston L. Skinner II,

                         Plaintiff,         Case No. 18-12708

v.                                          Judith E. Levy
                                            United States District Judge
Michigan Rod Products, Inc.,
                                            Mag. Judge Mona K. Majzoub
                         Defendant.

________________________________/


OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
              SUMMARY JUDGMENT [20]

     Before the Court is Defendant Michigan Rod Products’ motion for

summary judgment. (ECF No. 20.) Defendant, a manufacturing

company, employed Plaintiff Preston L. Skinner II for several years in its

threading, pointing, and rolling departments. Plaintiff, who is African

American,    alleges   that   he      was   repeatedly   subject   to   racially

discriminatory comments during his employment with Defendant.

Defendant purportedly terminated Plaintiff for selling drugs to a former

coworker. Plaintiff brings this suit against Defendant for race

discrimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
 Case 5:18-cv-12708-JEL-CI ECF No. 27, PageID.450 Filed 08/25/21 Page 2 of 28




§ 2000e et seq. (“Title VII”), and Michigan’s Elliott-Larsen Civil Rights

Act, M.C.L. 37.2101 et seq. (“ELCRA”).

     In Defendant’s motion for summary judgment, it argues that (1)

Plaintiff cannot establish a prima facie case because there were no

circumstances from which race discrimination could be legitimately

inferred; and (2) Plaintiff cannot show that Defendant’s allegedly

legitimate, non-discriminatory reason for the challenged employment

action is pretextual under either a direct discrimination or mixed-motive

theory. (ECF No. 20.)

     For the reasons set forth below, the Court denies Defendant’s

motion for summary judgment.

     I.    Background

     A.    Factual Summary

     Plaintiff was employed by Defendant in its threading department

first on a trial basis starting in August of 2014, and he was hired as a

full-time employee on March 16, 2015. (ECF No. 20-3, PageID.153; ECF

No. 23-5, PageID.336.) After being hired on a full-time basis, Plaintiff

applied for, and was awarded, a position in the pointing and rolling

department. (ECF No 23-3, PageID.327; ECF No. 23-5, PageID.337.)


                                      2
Case 5:18-cv-12708-JEL-CI ECF No. 27, PageID.451 Filed 08/25/21 Page 3 of 28




Plaintiff was one of two African American employees in a workplace of

approximately 100 employees at that time. (ECF No. 20-3, PageID.168;

ECF No. 23-5, PageID.334.)

     Plaintiff testified that after he was hired on a full-time basis, he

was subjected to racially-discriminatory statements, racial slurs, and

harassment by his coworkers on multiple occasions, including from

coworkers Trevor Beach and Jeremy Blum. (ECF No. 20-3, PageID.165-

172.) Plaintiff further testified that he made multiple oral complaints

regarding his coworkers’ conduct to several of his supervisors: Ed Lumm,

President; Tim Brown, Vice President of Manufacturing; Jason Davis, a

direct supervisor; and Loy Russom, another direct supervisor. (ECF No.

20-3, PageID.154, 165-167; ECF No. 23-3, PageID.327-328.) Although

Plaintiff was unaware of whether these coworkers were disciplined, the

racial harassment allegedly did not stop during Plaintiff’s employment.

(ECF No. 20-3, PageID.168-169, 186.) Plaintiff did not make any written

complaints regarding these incidents. (Id. at PageID.167.)

     Defendant disputes Plaintiff’s assertion that he reported racially

discriminatory conduct. Lumm and Brown testified that they had never

received a complaint from Plaintiff about racial harassment, and their

                                     3
 Case 5:18-cv-12708-JEL-CI ECF No. 27, PageID.452 Filed 08/25/21 Page 4 of 28




investigative notes do not reference any complaints of racial harassment

by Plaintiff. (ECF No. 20-2, PageID.120-122, 130-132; ECF No. 20-6,

PageID.250-251.)

      In May of 2016, Brown received a call from the unnamed mother of

one of Defendant’s employees, Blum. (ECF No. 20-6, PageID.248; ECF

No. 20-2, PageID.117.) Blum, who had been repeatedly missing work

without justification, was absent from work that day, and Blum’s mother

indicated that it was because Blum had been in an accident. (ECF No.

20-2, PageID.117.) When Brown informed Blum’s mother that Blum

needed to come to work or his job was in jeopardy, Blum’s mother

expressed that Blum had started using drugs that were sold to him by

Plaintiff. (Id.)

      That same day, Lumm, Brown, and Plaintiff had a meeting. (ECF

No. 20-2, PageID.118.) Lumm informed Plaintiff that Defendant had

received a report that Plaintiff was selling drugs in the plant. (Id. at

PageID.122; ECF No. 20-6, PageID.249-250.) When asked by Lumm and

Brown whether Plaintiff sold drugs at the workplace, Plaintiff denied

doing so. (Id.) Plaintiff claims that he informed Lumm and Brown that

he was being harassed because of his race, and additionally informed

                                      4
 Case 5:18-cv-12708-JEL-CI ECF No. 27, PageID.453 Filed 08/25/21 Page 5 of 28




them of the identity of coworkers at the plant who were selling drugs.

(ECF No. 20-3, PageID.180-181.) The parties do not dispute that Lumm

informed Plaintiff at this meeting that if he was selling drugs at work, he

would be terminated. (ECF No. 20-3, PageID.181; ECF No. 20-2,

PageID.118.)

     On October 7, 2016, Plaintiff voluntarily went to Lumm’s office and

requested to go back to the threading department. (ECF No. 20-2,

PageID.122, 132.) Lumm testified that Plaintiff wanted to transfer

because of difficulties with Beach. (Id.) According to Lumm, Plaintiff felt

that Beach was angry at Plaintiff because of Plaintiff’s interactions with

another coworker. (Id. at PageID.122-123.)

     Plaintiff testified that he wanted to transfer because he was being

harassed, and that he felt he was being accused of selling drugs so that

Plaintiff would lose his job. (ECF No. 20-3, PageID.169.) According to

Plaintiff, Lumm and Brown denied Plaintiff’s request to transfer, telling

Plaintiff that he was “fine” and had “nothing to worry about.” (Id.)

Plaintiff was not transferred. (Id.)

     That same day, Lumm met with Beach. (ECF No. 20-2,

PageID.124.) At this meeting, Beach accused Plaintiff of selling drugs to
                                  5
 Case 5:18-cv-12708-JEL-CI ECF No. 27, PageID.454 Filed 08/25/21 Page 6 of 28




Blum. (Id.) Beach claimed to be aware of this because he heard Blum

talking about it, but Beach denied having ever directly seen Plaintiff

selling drugs. (Id. at PageID.124-125.) Beach encouraged Lumm to talk

to his coworker, Joel Abner. (Id. at PageID.133.)

      On October 10, 2016, Lumm met with Abner. (ECF No. 20-2,

PageID.126.) Abner repeated the same allegations as Beach: Abner

claimed that Blum told Abner that Plaintiff sold drugs to Blum, but

Abner had never directly observed Plaintiff selling drugs. (Id.)

      That same day,1 Plaintiff, Lumm, and Brown had another meeting,

at which point Lumm and Brown terminated Plaintiff’s employment.

(ECF No. 20-3, PageID.181.) Lumm testified that he made the decision

to terminate Plaintiff, and that he made this decision based on the

information provided from Blum’s mother, Beach, and Abner. (ECF No.

20-2, PageID.127-128.) Brown talked about the decision with Lumm and

did not express any reservations regarding Lumm’s decision during their

conversation. (ECF No. 20-6, PageID.251-252.)



      1  The parties offer conflicting evidence on this date. Although Plaintiff’s
EEOC charge form indicates the date of termination as October 9, 2016, Lumm
testified that Plaintiff was not terminated until after Lumm’s meeting with Abner
on October 10, 2016. (ECF No. 20-2, PageID.129; ECF No. 20-3, PageID.215.)
                                         6
 Case 5:18-cv-12708-JEL-CI ECF No. 27, PageID.455 Filed 08/25/21 Page 7 of 28




      B. Procedural History

      Plaintiff filed a charge of discrimination with the Equal

Employment Opportunity Commission (“EEOC”) and received a right-to-

sue letter on June 11, 2018. (ECF No. 1, PageID.2; ECF No. 20-3,

PageID.173, 176-178, 215-219.) On August 30, 2018, Plaintiff filed a

complaint in this Court alleging that he was subject to race

discrimination as a result of his termination, in violation of Title VII and

the ELCRA. (ECF No. 1, PageID.6–10.) On October 31, 2019, Defendant

filed a motion for summary judgment (ECF No. 20), to which Plaintiff

responded on December 20, 2019. (ECF No. 23.)2

      I.       Legal Standard

      A. Summary Judgment

      Summary judgment is proper when “the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed R. Civ. P. 56(a). The Court may not

grant summary judgment if “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Anderson v. Liberty



      2   Pursuant to E. D. Mich. L.R. 7.1(f)(2), there will be no oral argument on this
matter.
                                            7
 Case 5:18-cv-12708-JEL-CI ECF No. 27, PageID.456 Filed 08/25/21 Page 8 of 28




Lobby, Inc., 477 U.S. 242, 248 (1986). The Court “views the evidence, all

facts, and any inferences that may be drawn from the facts in the light

most favorable to the nonmoving party.” Pure Tech Sys., Inc. v. Mr.

Hawley Ins. Co., F. App’x 132, 135 (6th Cir. 2004) (citing Skousen v.

Brighton High Sch., 305 F.3d 520, 526 (6th Cir. 2002)).

     B. Title VII and the ELCRA

     Title VII makes it “an unlawful employment practice for an

employer . . . to discriminate against any individual with respect to his

compensation, terms, conditions, or privileges of employment, because of

such individual’s race, color, religion, sex, or national origin.” 42 U.S.C.

§ 2000e–2(a)(1); Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993).

     The ELCRA forbids similar conduct. M.C.L. § 37.2202 (2018).

Claims of race discrimination under the ELCRA are reviewed under the

same standards as claims of race discrimination brought under Title VII.

Ondricko v. MGM Grand Detroit, LLC, 689 F.3d 642, 652 (6th Cir. 2012)

(quotations omitted). Further, Michigan courts frequently “turn to

federal precedent for guidance in reaching [their] decision” to determine

whether a claim has been established in a case brought under the




                                      8
Case 5:18-cv-12708-JEL-CI ECF No. 27, PageID.457 Filed 08/25/21 Page 9 of 28




ELCRA. Radtke v. Everett, 442 Mich. 368, 382 (1993) (quoting Sumner v.

Goodyear Co., 427 Mich. 505, 525 (1986)).

     A plaintiff may establish a prima facie case of discrimination either

by presenting direct evidence of intentional discrimination by the

defendant, or by providing circumstantial evidence which creates an

inference of discrimination. White v. Baxter Healthcare Corp., 533 F.3d

381, 391 n.5 (6th Cir. 2008). Where, as here, a plaintiff relies on

circumstantial evidence (ECF No. 1, PageID.7), courts use a three-part

burden shifting framework. See McDonnell Douglas Corp. v. Green, 411

U.S. 792, 802 (1973). Because Michigan’s ELCRA “mirrors Title VII of

the federal Civil Rights Act of 1964,” Lind v. City of Battle Creek, 681

N.W.2d 334, 337 (Mich. 2004), “[i]n order to avoid summary disposition,

the plaintiff must . . . proceed through the familiar steps set forth in

McDonnell Douglas.” Hazle v. Ford Motor Co., 628 N.W.2d 515, 520

(Mich. 2001) (citing McDonnell Douglas, 411 U.S. 802–03).

     The first part of the McDonnell Douglas framework places the

burden on the plaintiff to make out their prima facie case. As the Sixth

Circuit has held, “[t]o establish a prima facie case of employment

discrimination, a plaintiff must demonstrate that: (1) [they are] a

                                     9
Case 5:18-cv-12708-JEL-CI ECF No. 27, PageID.458 Filed 08/25/21 Page 10 of 28




member of a protected class; (2) [they were] qualified for [their] job; (3)

[they] suffered an adverse employment decision; and (4) [they were]

replaced by a person outside the protected class or treated differently

than similarly situated non-protected employees.” White, 533 F.3d at 391;

see also Lytle v. Malady, 579 N.W.2d 906, 914 n.19 (Mich. 1998)

(describing the fourth part of the prima facie case as requiring the

plaintiff to show that they were “discharged under circumstances that

give rise to an inference of unlawful discrimination,” but explaining that

“[t]his four part test is an adaptation of the United States Supreme

Court’s McDonnell Douglas test to prove a prima facie case of

discrimination”).

     Under the second part of the McDonnell Douglas framework,

“[o]nce the plaintiff establishes this prima facie case, the burden shifts to

the defendant to offer evidence of a legitimate, non-discriminatory reason

for the adverse employment action.” White, 533 F.3d at 391 (citing

McDonnell Douglas, 411 U.S. at 802).

     The third part of the framework provides that “if the defendant

succeeds in this task, the burden shifts back to the plaintiff to show that

the defendant’s proffered reason was not its true reason, but merely a


                                     10
Case 5:18-cv-12708-JEL-CI ECF No. 27, PageID.459 Filed 08/25/21 Page 11 of 28




pretext for discrimination.” Id. (citing Tex. Dept. of Cmty. Affairs v.

Burdine, 450 U.S. 248, 256 (1981)). The plaintiff must show that a jury

could reasonably disbelieve the defendant’s proffered reason for the

adverse employment action. See White, 533 F.3d at 394. The ultimate

burden of persuasion remains at all times with the plaintiff. St. Mary’s

Honor Ctr. v. Hicks, 509 U.S. 502, 507 (1993); Browning v. Dep’t of the

Army, 436 F.3d 692, 695 (6th Cir. 2006).

     II.     Analysis

     A. Plaintiff’s     Prima      Facie     Case      Regarding       Race

           Discrimination

     Defendant argues that there is no issue of material fact as to

Plaintiff’s failure to establish a prima face case of discrimination on the

basis of race. (ECF No. 20, PageID.26–27.)

     Defendant does not dispute that Plaintiff has established his prima

facie case with respect to the first, second and third elements of his

claims. (ECF No. 20, PageID.97.) Rather, Defendant argues that Plaintiff

has failed to demonstrate the fourth element: whether Plaintiff was

treated differently than similarly situated non-protected employees. (Id.)




                                     11
Case 5:18-cv-12708-JEL-CI ECF No. 27, PageID.460 Filed 08/25/21 Page 12 of 28




     “The plaintiff need not demonstrate an exact correlation with the

employee receiving more favorable treatment in order for the two to be

considered ‘similarly-situated[.]’” Redlin v. Grosse Pointe Pub. Sch. Sys.,

921 F.3d 599, 610 (6th Cir. 2019) (quoting Ercegovich v. Goodyear Tire &

Rubber Co., 154 F.3d 344, 352 (6th Cir. 1998)). “[R]ather . . . the plaintiff

and the employee with whom the plaintiff seeks to compare himself or

herself must be similar in ‘all of the relevant aspects.’” Id. (emphasis in

original); see also McMillan v. Castro, 405 F.3d 405, 414 (6th Cir. 2005)

(finding a plaintiff similarly situated to a non-protected employee despite

the two individuals being in two different departments and having

different supervisors).

     The Sixth Circuit has articulated relevant factors to consider in

determining whether an individual is similarly situated to the plaintiff,

including having “dealt with the same supervisor, . . . been subject to the

same standards and [] engaged in the same conduct without such

differentiating or mitigating circumstances that would distinguish their

conduct or the employer’s treatment of them for it.” Redlin, 921 F.3d at

610, quoting Mitchell v. Toledo Hosp., 964 F.2d 577, 583 (6th Cir. 1992).

Whether a non-protected employee is similarly situated is a jury

                                     12
Case 5:18-cv-12708-JEL-CI ECF No. 27, PageID.461 Filed 08/25/21 Page 13 of 28




question. Jones v. Johnson, 801 F. App’x 338, 349 (6th Cir. 2020) (citing

Bobo v. United Parcel Service, Inc., 665 F.3d 741, 757 (6th Cir. 2012),

abrograted on other grounds Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570

U.S. 338, 360 (2013)).

     Plaintiff has produced evidence creating a genuine issue of material

fact regarding whether Jason Wilkins, a machine operator for Defendant,

and Plaintiff are similarly situated such that Wilkins is a comparator to

Plaintiff. Plaintiff testified to having directly complained to supervisors

Lumm, Brown, Davis, and Russom that four individuals—all Caucasian

employees—were selling drugs in the workplace and did not face any

discipline from Defendant. (ECF No. 20-3, PageID.174–176.) In

Plaintiff’s EEOC questionnaire, Plaintiff further identified one of these

individuals (i.e., Wilkins) as a similarly situated individual subjected to

different treatment. (ECF No. 20-3, PageID.176–177.) Lumm reportedly

informed Plaintiff that “if it was true” that Plaintiff was selling drugs,

the “ramifications” would be termination (ECF No. 20-2, PageID.118);

Defendant admits in its response that Defendant had a “strict prohibition

on drug sales in the workplace.” (ECF No. 20, PageID.98–99.) Lumm,

Brown, and Russom were in supervisory capacities over both Plaintiff

                                     13
Case 5:18-cv-12708-JEL-CI ECF No. 27, PageID.462 Filed 08/25/21 Page 14 of 28




and Wilkins. See Redlin, 921 F.3d at 611 (finding that comparators were

treated differently when a supervisor with the authority to discipline

both comparators chose to discipline one individual, while the other was

subject to no punishment).

        Although Wilkins and Plaintiff were allegedly accused of engaging

in the exact same conduct (i.e., selling drugs) by an employee of

Defendant, and no supervisor witnessed them in the process of selling

drugs, only Plaintiff was terminated. The burden of establishing a prima

facie case of discrimination under the statute “is not onerous.” Jackson

v. Fed. Express Corp., 518 F.3d 388, 392 (6th Cir. 2008). Accordingly, a

reasonable jury could find that Wilkins serves as a comparator to

Plaintiff, sufficient to satisfy the fourth element of Plaintiff’s prima facie

case.

        Defendant nevertheless argues that Plaintiff “offers no admissible

evidence of a non-African-American machinist about whom Defendant

had received reports from multiple sources that the employee was selling

drugs[,]” such that Plaintiff’s prima facie case fails. (ECF No. 20,

PageID.97–98.) Defendant acknowledges that Plaintiff testified to having

informed Defendant’s managers about a similarly situated individual—


                                     14
Case 5:18-cv-12708-JEL-CI ECF No. 27, PageID.463 Filed 08/25/21 Page 15 of 28




Wilkins—and further acknowledges that Defendant similarly informed

the EEOC of Wilkins as well. (Id. at PageID.98.) However, Defendant

argues that Plaintiff’s deposition testimony is not “admissible,”3 citing a

Seventh Circuit case for the proposition that uncorroborated deposition

testimony is insufficient to raise a fact question regarding claims of race

discrimination. See Weeks v. Samsung Heavy Indus. Co., 126 F.3d 926,

939 (7th Cir. 1997) (“[A] plaintiff’s own uncorroborated testimony is

insufficient to defeat a motion for summary judgment.”).

      Aside from the fact that Weeks is not controlling precedent in this

circuit, Defendant attempts to place more weight on Weeks than it can

bear. Despite Weeks’ broad language regarding the insufficiency of

uncorroborated deposition testimony, a closer reading of the context

reveals that the problem had more to do with the plaintiff’s speculative

allegations in his deposition than the fact that the deposition was the

only type of evidence offered. Weeks argued, in the face of a letter from




      3 Defendant’s argument characterizes the alleged barrier presented by Weeks,
126 F.3d 926, as an issue of admissibility. (ECF No. 20, PageID.26 –27.) However,
Defendant’s argument centers on the alleged insufficiency of uncorroborated
deposition testimony to surviving a motion for summary judgment. (Id.) Defendant
does not provide any rationale for the claim that Plaintiff’s deposition testimony
regarding Wilkins is inadmissible for this analysis.
                                       15
Case 5:18-cv-12708-JEL-CI ECF No. 27, PageID.464 Filed 08/25/21 Page 16 of 28




his employer explaining that he would be employed on an at-will basis,

that he was promised a definite term of employment. Weeks, 126 F.3d at

939 (“Weeks testified that [the defendant] discussed with him Korean

‘traditions” and traditions of lifetime employment [and] that the idea that

‘Asian culture still embraces lifetime/long term employment’ was

‘reiterated’ by [the defendant]” but “admitted that [the defendant] did not

make any guarantees.”). Therefore, the language quoted by Defendant

ultimately stands for the same proposition articulated by the Sixth

Circuit: “A properly supported motion for summary judgment will not be

defeated by conclusory allegations, speculation and unsubstantiated

assertions.” Bradley v. Wal-Mart Stores E., LP, 587 F. App’x 863, 866 (6th

Cir. 2014) (citing Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990)).

Plaintiff’s testimony at issue here directly reports facts that allegedly

happened to him—having reported the drug sales of several Caucasian

employees to his supervisors—and does not venture guesses about

circumstances beyond his direct experiences nor offer an assertion that

necessarily is contradicted by non-testimonial evidence.

     Additionally, Defendant implies that Plaintiff’s prima facie claim

must fail because of the allegedly broad swath of evidence that appears


                                     16
Case 5:18-cv-12708-JEL-CI ECF No. 27, PageID.465 Filed 08/25/21 Page 17 of 28




to contradict Plaintiff’s testimony of having reported non-protected

employees’ drug sales to Defendant’s managers. (ECF No. 20, PageID.98–

99.) Defendant highlights its managers’ collective denial about Plaintiff

having made any such reports to them, as well as the absence of any

mention of drug sales in these same managers’ contemporaneous notes

of meetings with Plaintiff. (Id.) However, Defendant’s argument solely

impacts Plaintiff’s credibility, and does not impact whether Plaintiff has

provided sufficient information to survive a summary judgment motion.

The Court may not make credibility determinations or weigh the

evidence presented in support or opposition to a motion for summary

judgment, as this is the role of the finder of fact. Laster v. City of

Kalamazoo, 746 F.3d 714, 726 (6th Cir. 2014).

     There is sufficient evidence from which a reasonable jury could find

that Plaintiff and Wilkins were comparators. Accordingly, Plaintiff has

created a genuine issue of material fact as to his prima facie case.

     B. Pretext Regarding Race Discrimination

     Defendant next argues that Plaintiff has failed to demonstrate that

Defendant’s stated reason for discharging Plaintiff was pretextual. (ECF

No. 20, PageID.99–103.)

                                     17
Case 5:18-cv-12708-JEL-CI ECF No. 27, PageID.466 Filed 08/25/21 Page 18 of 28




      “[A] plaintiff will usually demonstrate pretext by showing

that the employer’s stated reason for the adverse action either (1) has no

basis in fact, (2) was not the actual reason, or (3) is insufficient to explain

the employer’s action.” Risch v. Royal Oak Police Dep’t, 581 F.3d 383,

391 (6th Cir. 2009) (quoting White v. Baxter Healthcare Corp., 533 F.3d

381, 393 (6th Cir. 2008)). “However, the plaintiff may also demonstrate

pretext by offering evidence which challenges the reasonableness of the

employer’s decision ‘to the extent that such an inquiry sheds light on

whether the employer’s proffered reason for the employment action was

its actual motivation.’” Id. (quoting Wexler v. White’s Fine Furniture, Inc.,

317 F.3d 564, 578 (6th Cir. 2003) (en banc)). To survive summary

judgment, a plaintiff “must produce sufficient evidence from which a jury

could reasonably reject [the defendant’s] explanation of why it” took an

adverse employment action against the plaintiff. Chen v. Dow Chem. Co.,

580 F.3d 394, 400 (6th Cir. 2009).

      Under the honest-belief rule, “an employer is entitled to ‘summary

judgment on pretext even if its conclusion is later shown to be mistaken,

foolish, trivial, or baseless.’” Loyd v. Saint Joseph Mercy Oakland, 766

F.3d 580, 591-92 (6th Cir. 2014) (quoting Chen, 580 F.3d at 401). “[A]n


                                      18
Case 5:18-cv-12708-JEL-CI ECF No. 27, PageID.467 Filed 08/25/21 Page 19 of 28




employer’s proffered reason is considered honestly held where the

employer can establish it reasonably relied on particularized facts that

were before it at the time the decision was made.” Seeger v. Cincinnati

Bell Tel. Co., LLC, 681 F.3d 274, 285 (6th Cir. 2012) (quoting Joostberns

v. United Parcel Servs., Inc., 166 F. App’x 783, 791 (6th Cir. 2006))

(original brackets omitted). “In determining whether an employer

‘reasonably relied on the particularized facts then before it, we do not

require that the decisional process used by the employer be optimal or

that it left no stone unturned. Rather, the key inquiry is whether the

employer made a reasonably informed and considered decision before

taking an adverse employment action.’” Wright v. Murray Guard, Inc.,

455 F.3d 702, 708 (6th Cir. 2006) (quoting Smith v. Chrysler Corp., 155

F.3d 799, 807 (6th Cir. 1998)) (further citation omitted). “The employee

must then produce ‘proof to the contrary’ that challenges the foundation

of the employer’s belief or lose on summary judgment.” Hardesty v.

Kroger Co., 758 F. App’x 490, 493 (6th Cir. 2019), quoting Smith v.

Chrysler Corp., 155 F.3d 799, 807 (6th Cir. 1998).

     Defendant argues that Plaintiff cannot meet his burden to establish

that Defendant’s articulated reason for terminating Plaintiff—his


                                     19
Case 5:18-cv-12708-JEL-CI ECF No. 27, PageID.468 Filed 08/25/21 Page 20 of 28




alleged sale of drugs in the workplace—was a pretext for unlawful

discrimination. (ECF No. 20, PageID.99–103.) Specifically, Defendant

claims that Plaintiff cannot show that the reason for his discharge was

false. Defendant argues that the decision to terminate Plaintiff was based

on the honest belief that Plaintiff sold drugs in the workplace, supported

by the initial report from Blum’s mother and the later corroboration by

two allegedly “long-term trusted [sic]” employees. (ECF No. 20,

PageID.102.) Defendant further highlights evidence obtained during the

course of this litigation (e.g., deposition testimony of coworkers alleging

that Plaintiff had offered to sell them marijuana) that allegedly support

Defendant’s rationale for terminating Plaintiff. (Id.) Additionally,

Defendant claims that there are no comparators to Plaintiff, alleging: (1)

Plaintiff was the first individual reported as selling drugs at Defendant’s

workplace; and (2) during the course of this litigation, Defendant fired

Wilkins after it received a report that Wilkins was selling drugs in the

workplace. (Id. at PageID.103.)

     Defendant is correct that Plaintiff’s denial that he sold drugs in the

workplace cannot alone demonstrate that Defendant’s rationale for

termination was a pretext. See Seeger, 681 F.3d at 285 (“An employee’s


                                     20
Case 5:18-cv-12708-JEL-CI ECF No. 27, PageID.469 Filed 08/25/21 Page 21 of 28




bare assertion that the employer’s proffered reason has no basis in fact is

insufficient to call an employer’s honest belief into question, and fails to

create a genuine issue of material fact.”). However, Plaintiff’s evidence

goes beyond a bare denial of Defendant’s allegations.

     Defendant’s managers allegedly based their determination to

terminate Plaintiff on the statements made by Blum’s mother, Beach,

and Abner, both of whom indicated Blum told them that Plaintiff sold

Blum drugs. (ECF No. 20-2, PageID.127–128.) However, Plaintiff

testified that Blum had previously called Plaintiff racial slurs in the

workplace, and further testified that he reported this incident to Brown.

(ECF No. 20-3, PageID.171.) At the time of Plaintiff’s termination, no

individual came forward to Defendant having personally observed

Plaintiff selling drugs in the workplace. Accordingly, Defendant’s only

source of accusations regarding Plaintiff’s alleged drug sales effectively

came from Blum—an individual who Defendant allegedly knew had

made racially-derogatory statements to Plaintiff. There is a genuine

question of fact as to whether Defendant’s managers’ reliance on Blum’s

allegations as their only source of evidence that Plaintiff was allegedly




                                     21
Case 5:18-cv-12708-JEL-CI ECF No. 27, PageID.470 Filed 08/25/21 Page 22 of 28




selling drugs constituted a “reasonably informed and considered

decision[.]” Wright, 455 F.3d at 708.

     Furthermore, Defendant’s knowledge of Plaintiff’s relationship

with Beach could also cause a jury to find Defendant’s purportedly honest

belief as unreasonable. Lumm admitted that Plaintiff approached him to

request a transfer from the rolling department because Plaintiff was

“having problems with [Beach].” (ECF No. 20-2, PageID.122.) Lumm

further admitted that he talked with Abner regarding the allegations

against Plaintiff because Beach encouraged him to do so. (Id. at

PageID.124.) Plaintiff testified to several instances in which Beach made

racially discriminatory statements to Plaintiff, including one instance in

which Beach claimed “all n****** sell drugs[;]” Plaintiff alleged to have

reported these incidents to his supervisors to no avail. (ECF No. 20-3,

PageID.168–171.) A jury could thus find Defendant’s reliance on the

allegations made by Beach and Abner as justification for their

purportedly honest belief to be unreasonable, and could shed light on

whether Defendant’s proffered reason was its actual motivation. See

Risch, 581 F.3d at 391.




                                     22
Case 5:18-cv-12708-JEL-CI ECF No. 27, PageID.471 Filed 08/25/21 Page 23 of 28




     The record also contains other evidence indicative of pretext. The

Sixth Circuit has explained that discriminatory remarks by non-

decisionmakers can serve as probative evidence of pretext:

     Although discriminatory statements by a nondecisionmaker,
     standing alone, generally do not support an inference of
     discrimination, the comments of a nondecisionmaker are not
     categorically excludable. Circumstantial evidence establishing the
     existence of a discriminatory atmosphere at the defendant's
     workplace in turn may serve as circumstantial evidence of
     individualized discrimination directed at the plaintiff. While
     evidence of a discriminatory atmosphere may not be conclusive
     proof of discrimination against an individual plaintiff, such
     evidence does tend to add “color” to the employer’s decisionmaking
     processes and to the influences behind the actions taken with
     respect to the individual plaintiff.

     Ercegovich, 154 F.3d at 356 (internal quotation marks and citations

omitted); see also Risch, 581 F.3d at 393 (finding statements of various

male non-decisionmakers relevant to determine whether a female

plaintiff was discriminated against on the basis of her sex, such that

summary judgment was inappropriate). Here, Plaintiff testified to

numerous incidents in which non-decisionmaking coworkers—including

Beach—made       discriminatory    remarks     about    African    American

individuals in the workplace. Many of these remarks disparaged

Plaintiff’s presence in particular departments, and communicated

antagonism toward Plaintiff as an African American person in the
                                     23
Case 5:18-cv-12708-JEL-CI ECF No. 27, PageID.472 Filed 08/25/21 Page 24 of 28




workplace generally, as well as in roles and departments perceived to be

of a higher status in the workplace (e.g., “telling [Plaintiff] that he should

be a sorter instead of moving up in the company”; telling Plaintiff

“n*****, I’m gonna get you off this hi-lo one way or another”; telling

Plaintiff “look at the n***** taking all of the jobs”). (ECF No. 20-3,

PageID.167–170.) These comments reveal a discriminatory atmosphere

regarding    race   and   may    serve    as    circumstantial   evidence    of

individualized discrimination directed toward Plaintiff. See Ercegovich,

154 F.3d at 356 (“[W]e do not view each discriminatory remark in

isolation, but are mindful that the remarks buttress one another as well

as   any    other   pretextual   evidence      supporting   an   inference   of

discriminatory animus.”); see also Risch, 581 F.3d at 393 (finding that

comments regarding a woman’s place in the Defendant department

“suggest[ed] an atmosphere hostile to the promotion of female officers”).

      To the extent Defendant makes assertions regarding evidence

acquired after Plaintiff’s termination, such evidence is irrelevant for the

analysis required to decide this motion. An employer’s honest belief must

be based on “particularized facts that were before it at the time the

decision was made.” Seeger, 681 F.3d at 285 (emphasis added). Any


                                     24
Case 5:18-cv-12708-JEL-CI ECF No. 27, PageID.473 Filed 08/25/21 Page 25 of 28




information acquired after Plaintiff’s termination that allegedly supports

Defendant’s rationale cannot be used to justify Defendant’s purportedly

honest belief.

     Plaintiff has produced sufficient evidence such that a jury could

reasonably reject Defendant’s explanation that Plaintiff was terminated

for allegedly selling drugs at the workplace. See Chen, 580 F.3d at 400.

Accordingly, there is a genuine issue of material fact as to whether

Defendant’s rationale was a pretext for termination on the basis of

unlawful discrimination.

     For similar reasons, Defendant’s claim that Plaintiff cannot succeed

on a mixed-motive theory of discriminatory employment practice is

without merit. “[A] plaintiff can raise a mixed-motive Title VII claim by

“demonstrat[ing] that race, color, religion, sex, or national origin was a

motivating factor for any employment practice, even though other factors

also motivated the practice.” Wright v. Murray Guard, Inc., 455 F.3d 702,

711 (6th Cir. 2006), quoting 42 U.S.C. § 2000e–2(m) (emphasis added).

“[T]he ultimate question at summary judgment on a mixed-motive case

is ‘whether the plaintiff has presented evidence, direct or circumstantial,

from which a reasonable jury could logically infer that [a protected


                                     25
Case 5:18-cv-12708-JEL-CI ECF No. 27, PageID.474 Filed 08/25/21 Page 26 of 28




characteristic] was a motivating factor in [the defendant’s adverse

employment action against the plaintiff].’” Id. at 713 (citation omitted).

As set forth, there is a genuine issue of material fact as to whether

Defendant’s termination of Plaintiff was a pretext for direct intentional

discrimination. Accordingly, Plaintiff presented evidence from which a

reasonable jury could logically infer that his race was a motivating factor

in Defendant’s decision to terminate his employment. See Ondricko, 689

F.3d at 651.

     For all of these reasons, there is a material question of fact

regarding whether Defendant intentionally discriminated against

Plaintiff on the basis of race when terminating Plaintiff, and Defendant’s

motion for summary judgment on this claim is denied.

     C. Plaintiff’s Hostile Work Environment Claim

     Plaintiff raises a new claim in his response to Defendant’s motion

for summary judgment, alleging he was subjected to a hostile work

environment in violation of Title VII. (ECF No. 23, PageID.302–304.)

Even if Plaintiff’s complaint contained “a short and plain statement of

the [hostile work environment] claim that w[ould] give defendant fair

notice of what the plaintiff’s claim is and the grounds upon which it rests”

                                     26
Case 5:18-cv-12708-JEL-CI ECF No. 27, PageID.475 Filed 08/25/21 Page 27 of 28




such that Plaintiff’s hostile work environment claim could survive

summary judgment, Tchankpa v. Ascena Retail Grp., Inc., 951 F.3d 805,

817 (6th Cir. 2020) (citations and quotation marks omitted), Plaintiff’s

claim nevertheless fails the exhaustion requirement for Title VII.

     “As a general rule, a Title VII plaintiff cannot bring claims in a

lawsuit that were not included in [the plaintiff’s] EEOC charge.” Younis

v. Pinnacle Airlines, Inc., 610 F.3d 359, 361 (6th Cir. 2010). However,

“whe[n] facts related with respect to the charged claim would prompt the

EEOC to investigate a different, uncharged claim, the plaintiff is not

precluded from bringing suit on that claim.” Id., quoting Davis v.

Sodexho, 157 F.3d 460, 463 (6th Cir. 1998).

     In Plaintiff’s charge of discrimination provided to the EEOC,

Plaintiff stated the earliest date of discrimination was the date of his

firing. (ECF No. 20-3, PageID.173, 215.) Additionally, in the section

requesting information regarding the alleged discrimination Plaintiff

experienced, he solely detailed the timeline of his firing. (Id.) Similarly,

Plaintiff’s intake questionnaire with the EEOC did not include any

allegations that Plaintiff was subjected to racial slurs when employed

with Defendant. (Id. at PageID.176–178, 216–219.) Plaintiff admitted

                                     27
Case 5:18-cv-12708-JEL-CI ECF No. 27, PageID.476 Filed 08/25/21 Page 28 of 28




that he was represented by counsel when filing his charge with the

EEOC. (Id. at PageID.177.) The allegations in Plaintiff’s complaint thus

exceed the scope of his EEOC charge.

      Plaintiff has not satisfied the requirement that an employee

exhaust administrative remedies with regard to a Title VII hostile work

environment claim prior to pursuing that claim in federal court.

Accordingly, Plaintiff is barred from bringing a claim of hostile work

environment in this present suit. See Younis, 610 F.3d at 361.

      III. Conclusion

      For the reasons set forth above, the Court DENIES Defendant’s

Motion for Summary Judgment.

      IT IS SO ORDERED.

Dated: August 25, 2021                       s/Judith E. Levy
Ann Arbor, Michigan                          JUDITH E. LEVY
                                             United States District Judge


                          CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served upon
counsel of record and any unrepresented parties via the Court s ECF System to their
respective email or First Class U.S. mail addresses disclosed on the Notice of
Electronic Filing on August 25, 2021.
                                             s/William Barkholz
                                             Case Manager


                                        28
